— In two actions, one for the price of goods sold and delivered and for damages for alleged fraudulent transfer of assets, in which action a default judgment was entered against five defendants, and the other inter alia to set aside a conveyance by one of said judgment debtors, three of the judgment debtors, Hy and Marci Kameron and Four Seasons Industries, Inc., and a defendant in the second action, Mildred Zirkin, appeal from an order of the Supreme Court, Queens County, dated March 19, 1974, which denied a motion (1) to vacate the judgment insofar as it is against the Kamerons and Four Seasons and (2) to consolidate both actions. Order reversed, without costs; motion to vacate the default judgment granted, on condition that defendants Kameron, within 30 days after entry of the order to be made hereon, give an undertaking, with corporate surety, for the full amount of the judgment; a prompt hearing is directed to be had at Special Term on the issue of whether jurisdiction was obtained over defendants Kameron; and motion for consolidation denied, without prejudice to renewal after a determination is made following such jurisdictional hearing. The issues involving alleged irregularities and defects in service of process cannot be properly determined in the absence of a hearing. Gulotta, P. J., Rabin, Hopkins, Latham and Margett, JJ., concur.